internal_revenue_service department of treasury significant index nos washington dc coniact person telephone number in mnererence op e ep t date jun pa legend - taxpayer a taxpayerb trust e trust f ira m iran ira o ira p dear this is in response to your request for a private_letter_ruling dated as submitted on your behalf by your authorized revised by a letter dated representative in support of your request you have submitted the following facts and representations 4y page taxpayer a and taxpayer b were husband and wife on taxpayer a and taxpayer b each created a revocable_living_trust - trust e and trust f respectively the settlor of trust f is taxpayer b taxpayer a and taxpayer b both executed first amendments to their revocable living trusts on age of sixty-six taxpayer b is presently age sixty-four taxpayer a died on at the at his death taxpayer a was the participant of numerous individual_retirement_accounts iras and named taxpayer b individually as beneficiary of some of the iras and named trust f as the beneficiary of other iras the beneficiary designations for the iras were executed by taxpayer a at various times prior to his death taxpayer b serves as trustee of trust f taxpayer b is also the settlor and the sole current beneficiary of trust f and retains the right to amend or revoke trust f in whole or in part sec_3_2 of trust f provides as follows the settlor expressly reserves the right at any time and from time to time during settlor’s lifetime by instrument in writing delivered to the trustee to alter amend or revoke this agreement either in whole or in part in case of revocation the insurance policies securities and property held in trust hereunder or that part thereof as to which the agreement may be revoked shall be delivered by the trustee to the settlor or in accordance with the settlor’s written instructions during taxpayer b’s lifetime paragraph a of trust f provides that the trustee will pay to taxpayer b or apply for her benefit all of the net_income from trust f in convenient installments but at least monthly paragraph b of trust f provides that during taxpayer b’s lifetime the trustee will make discretionary principal payments to taxpayer b for her health support and maintenance paragraph b also requires the trustee to pay taxpayer b the finally amount of any and all taxes state county or federal or otherwise arising from trust f paragraph b authorizes the trustee to make discretionary principal payments ‘to or for the support maintenance health and education of settlor’s spouse taxpayer a and other dependents since taxpayer a is deceased and taxpayer b has no other dependents taxpayer b is the sole current beneficiary of trust f and holds the unfettered right to revoke trust f either in whole or in part the custodians of taxpayer a’s iras ie iras m n o p and q have not distributed it is proposed that the custodians will distribute the ira proceeds any ira proceeds to trust f in lump sums to trust f revoke trust f with respect to iras m n o p and q and will direct the custodians of iras m n o p and q to transfer the balances to an ira which will be established in taxpayer b’s name in a direct trustee-to-trustee transfer as the term is used in sec_401 of the code in order to achieve a spousal_rollover taxpayer b will immediately if taxpayer b does not alter amend or revoke trust f with respect to the ira page proceeds taxpayer a’s ira proceeds must be distributed to trust f and will be added to the trust f estate to be administered under the terms of trust f it is represented that iras m n o p and q met the requirements of sec_408 of the code at all times and that the ira set up and maintained by taxpayer b to hold the assets transferred from iras m n o p and q will also meet the requirements of sec_408 of the code based on the above you request the following letter rulings iras m n o p and q do not represent inherited iras within the meaning of code sec_408 with respect to taxpayer b taxpayer b is eligible to roll over the lump sum distributions from iras m n o p and q into an ira established and maintained in her own name pursuant to sec_408 of the code if as part of partially revoking trust f she directs the custodians of iras m n o p and q to transfer the ira balances to an ira established and maintained in her own name in a direct trustee-to-trustee transfer as the term is used in sec_401 of the code taxpayer b will not be required to include in gross_income for federal_income_tax purposes for the year in which the spousal_rollover is timely made any portion of the amounts transferred from iras m n o p and q to an ira established and maintained in her own name sec_408 of the code states except as otherwise provided that any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the day after the day on which he or she receives the payment or distribution sec_408 of the code provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution sec_408 of the code provides that an ira shall be treated as inherited if page the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to sec_408 of the code a surviving_spouse who acquires ira proceeds from and by reason of the death of a husband may elect to treat those ira proceeds as her own and roll them over into her own ira sec_408 of the code provides generally that sec_408 shall not apply to any amount to the extent such amount is required to be distributed under either subsection a or b sec_1_408-8 a-4 b of the proposed_regulations provides in part that in the case of an individual dying after date the only beneficiary of the individual who may elect to treat the beneficiary’s entire_interest in the trust or the remaining part of such interest if distributions thereof has commenced to the beneficiary as the beneficiary’s own account is the individual’s surviving_spouse ifthe surviving_spouse makes such an election the spouse’s interest in the account would then be subject_to the distribution_requirements of sec_401 of the code rather than those of sec_401 of the code generally if a decedent’s ira passes through a third party eg a_trust and then is distributed to the decedent’s surviving_spouse said spouse will be treated as acquiring it from the trust a third party and not from the decedent thus generally said surviving_spouse will not be eligible to roll it over into his or her ira however in a situation where the surviving_spouse is the sole trustee of a_trust which trust is the beneficiary of an ira the surviving_spouse has the power_to_revoke the trust and does revoke it and as a result of the revocation the ira proceeds are paid directly to the surviving_spouse the internal_revenue_service service will treat the surviving_spouse as having acquired the ira proceeds from the decedent and not from the trust in the present case trust f is the named beneficiary of the proceeds of taxpayer a’s iras taxpayer b is the surviving_spouse of taxpayer a the settlor of trust f and the sole current beneficiary of trust f taxpayer b is the sole trustee of trust f and taxpayer b has the power_to_revoke trust f and receive all of the trust f assets taxpayer b intends to cause the proceeds of taxpayer a’s iras to be paid to trust f the beneficiary thereof subsequent to payment taxpayer b will revoke trust f pursuant to trust terms asa result of said revocation the proceeds of taxpayer a’s iras will be payable to taxpayer b taxpayer b as trustee of trust f will then pay herself as the settlor of trust f the proceeds of taxpayer a’s iras under the circumstances the service will not apply the general_rule but for purposes of code sec_408 will treat taxpayer b as having acquired iras m n o p and q directly from taxpayer a and not from trust f furthermore as noted above taxpayer b is the surviving_spouse of taxpayer a vege therefore with respect to your first ruling_request we conclude that iras m n o p and q do not represent inherited iras within the meaning of code sec_408 with tespect to taxpayer b with respect to ruling requests two and three we conclude that taxpayer b is eligible to roll over the lump sum distributions from iras m n o p and q into an ira established and maintained in her own name in a direct trustee-to-trustee transfer as the term is used in sec_401 of the code we also conclude that taxpayer b will not be required to include in gross_income for federal_income_tax purposes for the year in which the spousal_rollover is timely made any portion of the amounts transferred from iras m n o p and q to an ira established and maintained in taxpayer b’s own name the above ruling is based upon the assumption that iras m n o p and q established by taxpayer a and the ira to be established by taxpayer b met the requirements of sec_408 of the code at all times during the transaction and that the transfers from iras m n o p and q to the ira established by taxpayer b will meet all the applicable_requirements of sec_408 of the code a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file in this office incerely ny oyce e floyd chief employee_plans technical branch enclosures deleted copy of this letter notice of intention to disclose cc
